DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8, in the reply filed on 16 November 2021 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: .
Drawings
The drawings are objected to because they appear to be a poor facsimile and it is difficult to understand the features/references described in the specification. FIG. 4A-F, which show the claimed process are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tool" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites, “providing an injection molding machine having a cavity into which material can be injected to create a mold; injecting a mixture into the cavity that comprises wax and a polymer to form the mold”. However, it is unclear how this mold is used when forming the shell. Is the shell molded in the mold? Is the cavity the mold? Is the shell the mold? What is the function of the mold as claimed? For the purpose of compact prosecution the claim is interpreted to mean that the cavity corresponds with the shell, the provided injection molding machine with a cavity corresponds with the mold, and the injection molding fills the cavity/mold with wax and polymer to form the shell which is further released by the sleeve.
6 contains the trademark/trade name EPOLENE N35.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific low molecular weight polyethylene manufactured by Westlake Chemical and, accordingly, the identification/description is indefinite.
Claim 8 recites, “the sleeve is cylindrical and configured to be inserted into the cavity to push out the mold from the cavity when cooled”. However, as with the questions discussed above with respect to claim 1 it is unclear what the distinction between the shell and mold are. How can the sleeve push out the mold? Is the mold the shell?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2013/0004691 A1) in view of Hilaire (US 3,940,103 A).
Regarding claim 1, Allen discloses a method for injection molding a container (title/abstract, ¶¶ 52+), for example the claimed shell for an electric candle, comprising: 
providing an injection molding machine having a cavity into which material can be injected to create the container;
injecting a mixture into the cavity that comprises wax and a polymer to form the container; and 
releasing the shell from the mold (¶¶ 76-79).
Allen does not appear to explicitly disclose releasing the shell from the mold by advancing a sleeve.
However, Hilaire discloses a convention injection molding process (title/abstract) including an ejection ring 7 and sleeve 8 for push the injection molded article out of the mold (FIG. 4-8; 4:4+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Allen to include the ejection of Hilaire, because such an ejection means is conventional in the art and could be used with expected results.

Regarding claim 3, Allen suggests the mixture comprises between 40%-90% of the polymer relative to the wax (¶ 41).
Regarding claim 4, Allen suggests a microcrystalline wax (¶¶ 18, 20, 35+).
Regarding claim 5, Allen suggests a polyethylene (PE) homopolymer (¶¶ 27-28).
Regarding claim 6, Allen suggest a low molecular weight polyethylene (¶¶ 25, 27-28, 30), which is equated with the claimed EPOLENE N35 polymer.
Regarding claim 7 Allen suggests an ethylene-vinyl acetate copolymer resin (¶¶ 29-30).  
Regarding claim 8, Hilaire suggests the sleeve is cylindrical and configured to be inserted into the cavity to push out the injection molded component from the cavity when cooled (FIG. 4-8; 4:4+).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pestl; Marcus et al.
US 8,371,740 B2
Allen; Paul E.
US 5,932,164 A
Von Holdt; John W.
US 4,731,014 A
Binder; Frederick
US 4,726,925 A
Brugger; Manfred et al.
US 4,539,168 A
Stenmo; Duane S.
US 3,591,898 A
Scheliga; Werner
US 5,925,303 A
Stocchiero; Olimpio
US 4,998,874 A
Bietzer; Steven H.
US 6,177,041 B1
Rees, Herbert
Mold Engineering pp. 205-207
EPOLENE® Polymers
Westlake Chemical Corporation
EPOLENE® N-35
Westlake Chemical


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742